Per Curiam.

As the plaintiff’s pleading and proof show that the plaintiff has an adequate and complete remedy at law, namely, an action to recover damages for breach of contract (Schlank v. East River Sav. Bank, 269 App. Div. 834), the judgment must be reversed, with costs, and the complaint dismissed, with costs, without prejudice to the right of plaintiff to serve an appropriate complaint on the law side of the court.
Glennon, Dore and Cohn, JJ., concur; Martin, P. J., and Townley, J., dissent and vote to affirm.
Judgment reversed, with costs, and the complaint dismissed, with costs, without prejudice to the right of plaintiff to serve an appropriate complaint on the law side of the court. The findings inconsistent with this determination should be. reversed and such new findings made of facts proved on the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.